Appeal by Joseph P. Reynolds, an attorney, from a decree of the Surrogate’s Court of Chenango County allowing him the sum of $300 for compensation for services rendered to Anna Gahan and *876disallowing his claim for compensation for services rendered to Francis Gahan. Anna Gahan and Francis Gahan have also appealed from the portion of the decree which allowed the attorney $300 on the ground that it is excessive. Decree modified on the law and facts by allowing petitioner Joseph P. Reynolds the sum of $400 payable out of the share of Anna Gahan and the sum of $100 payable out of the share of Francis Gahan and as so modified affirmed, without costs but with printing disbursements to petitioner. The appeal of Anna Gahan and Francis Gahan is dismissed, without costs. Foster, P. J., Heffernan, Brewster, Deyo and Bergan, JJ., concur.